          Case 2:19-cv-00047-GJP Document 37 Filed 07/20/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    RUSSELL CHRUPALYK,
                   Petitioner,                                         CIVIL ACTION
                                                                       NO. 19-0047
         v.

    KEVIN KAUFFMAN, et al.,
                   Respondents.



                                                ORDER

        AND NOW, this 20th day of July 2020, upon consideration of Russell

Chrupalyk’s petition for a writ of habeas corpus (ECF No. 2), Respondents’ Response in

Opposition (ECF No. 20), Chrupalyk’s reply (ECF No. 31), and the Report and

Recommendation of U.S. Magistrate Judge Richard A. Lloret (ECF No. 36), to which no

objections were filed, it is ORDERED that:

1.      The Report and Recommendation of Magistrate Judge Lloret is APPROVED

and ADOPTED 1;


1       When no objection is made to a report and recommendation, the Court should, as a matter of
good practice, “satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Fed. R. Civ. P. 72(b) advisory committee’s notes; see also Oldrati v. Apfel, 33 F.
Supp. 2d 397, 399 (E.D. Pa. 1998) (“In the absence of a timely objection, therefore, this Court will
review [a] Magistrate Judge[’s] . . . Report and Recommendation for ‘clear error.’”). No clear error
appears on the face of the record.

        The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”) establishes the
limitations period for habeas petitions. 28 U.S.C. § 2244(d)(1). Absent statutory or equitable tolling,
it generally begins to run when a petitioner’s judgment becomes final. See id. For Chrupalyk, this
was on January 18, 2009. However, he filed his pro se federal habeas petition on December 26, 2018.
(ECF No. 1.) Neither statutory nor equitable tolling are available to remedy his untimely filing.

       The Pennsylvania Superior Court affirmed Chrupalyk’s conviction on April 29, 2008. The
Pennsylvania Supreme Court denied his petition for allowance of appeal and he never petitioned the
U.S. Supreme Court for a writ of certiorari. Instead, on February 10, 2011, Chrupalyk filed a self-
represented petition pursuing collateral relief under Pennsylvania’s Post Conviction Relief Act
(“PCRA”). The PCRA court dismissed his petition as untimely.
          Case 2:19-cv-00047-GJP Document 37 Filed 07/20/20 Page 2 of 3




2.      Chrupalyk’s petition for a writ of habeas corpus is DENIED and DISMISSED

with prejudice by separate Judgment filed contemporaneously with this Order. See

Fed. R. Civ. P. 58(a); see also Rules Governing Section 2254 Cases in the United States

District Courts, Rule 12;

3.      No certificate of appealability shall issue under 28 U.S.C. § 2253(c)(1)(A) because




        Chrupalyk timely filed a pro se appeal and the Pennsylvania Superior Court determined the
lower court erred in not holding an evidentiary hearing regarding his mental competence during the
time for filing his PCRA petition. After a hearing including a clinical and forensic psychologist’s
testimony that Chrupalyk suffered from paranoid schizophrenia, the PCRA court denied relief,
finding he had not shown “he was mentally incompetent and remained incompetent throughout the
period during which his right to file a PCRA petition lapsed.” Commonwealth v. Chrupalyk, No. 440
EDA 2017, at 7 (Ct. Com. Pl. Phila. Cnty. Apr. 13, 2017). The Pennsylvania Superior Court affirmed
this decision. Commonwealth v. Chrupalyk, No. 440 EDA 2017, 2018 WL 3997372 (Pa. Super. Ct.
Aug. 21, 2018). Chrupalyk did not petition the Pennsylvania Supreme Court to allow an appeal.

       Because Chrupalyk’s PCRA petition was untimely, it is not considered properly filed and
does not permit statutory tolling of the limitations period for his habeas claims. See Pace v.
Diguglielmo, 544 U.S. 401, 417 (2005) (“Because the state court rejected petitioner’s petition as
untimely, it was not ‘properly filed,’ and he is not entitled to statutory tolling under § 2244(d)(2).”).

         Equitable tolling likewise fails to save Chrupalyk’s habeas petition. It is available only
where a petitioner shows that (1) “some extraordinary circumstance stood in [petitioner’s] way and
prevented timely filing,” and (2) “he has been pursuing his rights diligently.” Holland v. Florida, 560
U.S. 631, 649 (2010) (citations omitted). Chrupalyk has not presented clear and convincing evidence
sufficient to rebut the state court’s determination that he did not show his mental illness prevented
him from timely filing a PCRA petition between January 2009 and January 2010. See 28 U.S.C. §
2254(e)(1). Accordingly, his mental competence is not an extraordinary circumstance that justifies
equitable tolling. In addition, Chrupalyk has not shown the “reasonable diligence” required for
equitable tolling. Id. at 652. He waited more than two years after his judgment became final before
filing his PCRA petition and then, after the Superior Court dismissed his petition as untimely, he
waited over four months to file his federal habeas petition. His actions do not constitute reasonable
diligence. See, e.g. Pace, 544 U.S. at 419 (finding the petitioner’s claims could not be equitably tolled
where he waited years before filing a PCRA petition and then “sat on them for five more months
after his PCRA proceedings became final before deciding to seek relief in federal court”).

         Even if the Court could reach the merits of Chrupalyk’s claim – that his counsel was
ineffective, he would not prevail. Federal habeas review is not available to the extent he asserts a
freestanding claim for ineffective assistance of his PCRA counsel. See 28 U.S.C. § 2254(j). To the
extent he seeks to challenge his trial counsel’s effectiveness, his claim is procedurally defaulted and
unreviewable as a similar ineffective assistance of trial counsel claim in his original PCRA petition
was rejected as untimely, presenting an independent and adequate state ground for denying his
claim. See Cox v. Horn, 757 F.3d 113, 119-20 (3d Cir. 2014); see also Chrupalyak, 2018 WL 3997372,
at *1.



                                                     2
           Case 2:19-cv-00047-GJP Document 37 Filed 07/20/20 Page 3 of 3




“the applicant has [not] made a substantial showing of the denial of a constitutional

right” under 28 U.S.C. § 1153(c)(2), since he has not demonstrated that “reasonable

jurists” would find the Court’s “assessment of the constitutional claims debatable or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see United States v. Cepero, 224

F.3d 256, 262-63 (3d Cir. 2000), abrogated on other grounds by Gonzalez v. Thaler, 565

U.S. 134 (2012), and;

      4.       The Clerk of Court shall mark this case CLOSED for statistical purposes.

                                                BY THE COURT:


                                                 /s/ Gerald J. Pappert
                                                ______________________
                                                GERALD J. PAPPERT, J.




                                            3
